DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9–13, 20–23, wherein the species of element is Mn in the reply filed on 04/13/2022 is acknowledged.

Scope of the Elected Invention
Claims 1–8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composite material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2022.
	The scope of the elected subject matter that will be examined and searched is as follows:
Group II, claims 9–13, 20–23 wherein the species of element is Mn.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 08/28/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Objections
Claim 22 is objected to because of the following informalities:  line 2 recites “para-aramid (p-aramid).”  The parenthetical is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9–13 and 20–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 lines 3–4 recite “a continuous steel matrix […] formed around and within the at least one structural aramid.”  Paragraph 19 of the present defines “‘continuous’” as “substantially compositionally and structurally homogenous through its occupied volume.”  If the matrix is continuous, it is unclear how it can be formed “within the at least one structural aramid”.  Further, the claim at lines 4–5 recite “the at least one structural aramid passes through an entirety of the continuous steel matrix.”  The meaning of “an entirety of the continuous steel matrix” is unclear.  The metes an bounds of the claim cannot be reasonably ascertained.
	Claims 10–13 and 20–23 are indefinite by reason of their dependency from claim 9.
	Claim 20 is further indefinite because lines 1–2 specify that “the at least one structural aramid is fully encapsulated within the steel matrix,” but underlying claim 9 lines 4–5 specify that “the at least one structural aramid passes through an entirety of the continuous steel matrix.”  It is unclear how “the at least one structural aramid” can simultaneously pass “through an entirety” of the steel matrix yet be fully encapsulated by the same.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/006986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 20 discloses a composite material comprising at least one structural aramid, formed of fibers having an average cross-sectional diameter less than about 1 mm; a continuous steel matrix, of sintered steel nanoparticles, formed around and within the at least one structural aramid wherein the at least one structural aramid traverses substantially the entirety of the continuous steel matrix in at least one dimension, from one surface to an opposing surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10–12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/006986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 20 discloses a composite material comprising at least one structural aramid, formed of fibers having an average cross-sectional diameter less than about 1 mm; a continuous steel matrix, of sintered steel nanoparticles, formed around and within the at least one structural aramid wherein the at least one structural aramid traverses substantially the entirety of the continuous steel matrix in at least one dimension, from one surface to an opposing surface.
Copending claim 20 is silent as to the density of the composite material.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the disclosure of ‘986 Paragraphs 25, 27 specify that the composite has a lower density than pure steel, namely less than 5 g/cm3.
	Given that the disclosure of ‘986 defines the composition material as having a density lower than pure steel, a person having ordinary skill in the art would have reasonably expected to prepare a composite material having a density within the claimed ranges.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/006986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 20 discloses a composite material comprising at least one structural aramid, formed of fibers having an average cross-sectional diameter less than about 1 mm; a continuous steel matrix, of sintered steel nanoparticles, formed around and within the at least one structural aramid wherein the at least one structural aramid traverses substantially the entirety of the continuous steel matrix in at least one dimension, from one surface to an opposing surface.
Copending claim 20 is silent as to where the steel matrix comprises an alloy of iron, carbon, and at least one of the claimed elements.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the disclosure of ‘986 Paragraph 19 the continuous steel matrix as including an alloy of at least iron and carbon, and any, several, or all of Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si.  See also copending claim 12 (specifying that the continuous steel matrix is an alloy of iron, carbon, and at least one element selected from a group including: Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si).
Given that the disclosure of ‘986 exemplifies the steel matrix as including a steel alloy, a person having ordinary skill in the art would have reasonably expected to prepare a composite material by preparing a steel matrix that is sintered steel nanoparticles that are an alloy of iron, carbon, and at least one element selected from a group including: Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/006986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 20 discloses a composite material comprising at least one structural aramid, formed of fibers having an average cross-sectional diameter less than about 1 mm; a continuous steel matrix, of sintered steel nanoparticles, formed around and within the at least one structural aramid wherein the at least one structural aramid traverses substantially the entirety of the continuous steel matrix in at least one dimension, from one surface to an opposing surface.
Copending claim 20 is silent as to where the structural aramid is fully encapsulated within the steel matrix.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the disclosure of ‘986 Paragraph 22 exemplifies the structural aramid as being fully encapsulated within the continuous steel matrix.  See also copending claim 11 (specifying that the at least one structural aramid is internally contained within the continuous steel matrix, without contacting an exterior surface of the continuous steel matrix).
Given that the disclosure of ‘986 exemplifies the structural aramid as fully encapsulated, a person having ordinary skill in the art would have reasonably expected to prepare a composite material by fully encapsulating the structural aramid within the continuous steel matrix.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/006986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 20 discloses a composite material comprising at least one structural aramid, formed of fibers having an average cross-sectional diameter less than about 1 mm; a continuous steel matrix, of sintered steel nanoparticles, formed around and within the at least one structural aramid wherein the at least one structural aramid traverses substantially the entirety of the continuous steel matrix in at least one dimension, from one surface to an opposing surface.
Copending claim 20 is silent as to where the structural aramid comprises a plurality of spatially separated layers of structural aramid.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the disclosure of ‘986 Paragraph 26 exemplifies the composite material as containing any number of spatially separated layers structural aramid within the continuous steel matrix, depending upon the desired density of the steel matrix.
Given that the disclosure of ‘986 exemplifies the composite material as containing a plurality of spatially separated layers of structural aramid, a person having ordinary skill in the art would have reasonably expected to prepare a composite material such that the structural aramid comprises a plurality of spatially separated layers of structural aramid depending upon the desired material density.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/006986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 20 discloses a composite material comprising at least one structural aramid, formed of fibers having an average cross-sectional diameter less than about 1 mm; a continuous steel matrix, of sintered steel nanoparticles, formed around and within the at least one structural aramid wherein the at least one structural aramid traverses substantially the entirety of the continuous steel matrix in at least one dimension, from one surface to an opposing surface.
Copending claim 20 is silent as to where the structural aramid comprises para-aramid.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  Here, the disclosure of ‘986 Paragraphs 21 exemplifies the para-aramid as the structural aramid.  See also copending claim 9.
	Given that the disclosure of ‘986 exemplifies para-aramid as the structural aramid, a person having ordinary skill in the art would have reasonably expected to prepare a composite material by selecting para-aramid as the structural aramid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763